Citation Nr: 1529032	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  06-39 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 10 percent.

2.  Entitlement to an effective date earlier than November 29, 2004 for the award of service connection for PTSD.

3.  Entitlement to receipt of VA compensation at a rate in excess of 5 percent during incarceration.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to April 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March and May 2005 rating decisions of the RO in Denver, Colorado.  The matter was first before the Board in November 2009, where the issues on appeal were remanded for additional development.  In a subsequent April 2011 decision, the Board denied both a higher initial disability rating for PTSD and receipt of VA compensation at a rate in excess of 5 percent during incarceration.

The Veteran appealed the April 2011 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court vacated and remanded the issues on appeal for action consistent with the terms of the decision.  Specifically, the Court held that the Board erred in failing to address the earlier effective date issue, and for relying on an inadequate July 2010 VA mental health examination.  In a November 2013 decision, the Board remanded the issues on appeal for the issuance of a statement of the case (SOC) as to the earlier effective date issue, and to obtain a new VA mental health examination.  The record reflects that the appropriate SOC was issued in April 2014, and the Veteran received a VA mental health examination in March 2014.  The examination report is of record.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the November 2013 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

An appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  In a June 2015 brief, the Veteran's private attorney argued that the evidence of record reflects that the Veteran's PTSD symptoms are consistent with a 50 percent disability rating.  The brief does not indicate that the Veteran is seeking a disability rating in excess of 50 percent, the evidence does not suggest a 70 percent rating is warranted, and the Veteran has not indicated that the 70 percent rating criteria are met or approximated.  As such, the instant Board decision granting a 50 percent disability rating for PTSD for the entire initial rating period on appeal represents a total grant of benefits concerning this issue

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

After the issuance of the October 2014 supplemental statement of the case (SSOC), the Veteran's representative requested on multiple occasions to be provided with copies of prison treatment records obtained by VA, and to then be granted an additional 60 days to review the evidence and respond.  On April 13, 2015, VA sent the Veteran's representative the requested treatment records.  Subsequently, on April 15, 2015, the Board granted a 60 day extension to June 12, 2015 for the submission of additional evidence.  To date, no additional evidence has been received by VA, although the Veteran's representative did provide additional argument in a June 2015 brief.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal from November 29, 2004, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including mild to moderate depression and anxiety, irritability, hypervigilance, some feelings of hopelessness, occasional suicidal ideation, occasional panic attacks, self-medication through drugs, regular sleep disturbance, nightmares, flashbacks, memory loss, avoidant behavior, poor insight and judgment, mild paranoia, and difficulty establishing and maintaining effective work and social relationships.

2.  The Veteran had active service from April 1966 to April 1969. 

3.  The Veteran's formal claim for service connection for PTSD was received on or after November 29, 2004.
 
4.  No claim for service connection for PTSD was received prior to November 29, 2004.

5.  The Veteran was incarcerated in May 2002.

6.  The Veteran was incarcerated for more than 60 days at the time the Veteran filed a claim for service connection for PTSD.

7.  The Veteran remains incarcerated.

8.  The Veteran's only service-connected disability is PTSD.

9.  The instant decision grants an initial PTSD disability rating of 50 percent for the entire relevant period on appeal from November 29, 2004.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 
50 percent disability rating for PTSD for the entire initial rating period on appeal from November 29, 2004 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an effective date prior to November 29, 2004 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.326(a), 3.400 (2014).

3.  The criteria for receipt of VA compensation at a rate of 10 percent during incarceration from November 29, 2004 have been met.  38 U.S.C.A. §§ 1114, 5313 (West 2014); 38 C.F.R. § 3.665 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In the instant decision, the Board grants a 50 percent initial disability rating for the service-connected PTSD, and grants VA compensation at a rate in excess of 5 percent during incarceration.  As such actions represent a complete allowance of the appeal as to these issues, no further discussion of VA's duties to notify and to assist is necessary as to the rating issues.

As to the question of an earlier effective date for the service-connected PTSD, because this appeal arises from the Veteran's disagreement with the effective date following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of Notice of Disagreement (NOD)).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issue of entitlement to an effective date earlier than November 29, 2004 for the award of service connection for PTSD has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2014).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, a 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

At the outset, the Board notes that in November and December 2001 the Veteran sought mental health treatment for some particularly severe symptoms.  At the time, the Veteran had been fired from his job at a nursing home and was facing arrest and imprisonment for sexually assaulting an 80 year old Alzheimer's patient.  Having reviewed the evidence of record, the Board finds that the symptoms displayed from November to December 2001 were worsened by the Veteran's then dire legal circumstances, and are not indicative of the Veteran's actual mental health picture during the initial rating period on appeal.  The Veteran's actual mental health symptoms are better encompassed by the evidence discussed below.   

A June 2002 prison mental health consultation reflects that the Veteran had adjustment problems, substance abuse problems, and self-injury/suicidal behavior.  Further evaluation was recommended.  In March 2003 the Veteran reported having an anxiety attack two weeks earlier.  Upon examination the Veteran was oriented to all spheres, alert, cooperative, and organized.  The Veteran conveyed sleeping well but was experiencing an increase in nightmares.

In May 2003 the Veteran received a routine prison mental health monitoring examination.  The Veteran appeared agitated but attentive and was adequately groomed.  The examiner noted that the Veteran was cooperative but anxious.  The Veteran reported feeling hopeless and having suicidal thoughts without intent.  The Veteran's attitude was negative.  There was no report of sleep difficulties.  The Veteran was oriented to all spheres and denied homicidal ideation, hallucinations, and/or delusions.

A May 2003 prison treatment record noted that, upon examination, the Veteran had moderate depressive symptoms, moderate anxiety, and moderate suicidal ideation.  There was also mild tension, very mild excitement, and very mild distractibility.  There was no guilt, hostility, elevated mood, grandiosity, suspiciousness, hallucinations, unusual thought content, bizarre behavior, self-neglect, disorientation, conceptual disorganization, blunted affect, emotional withdrawal, motor retardation, uncooperativeness, motor hyperactivity, and/or abnormal mannerisms and posturing.    

In a subsequent December 2003 prison examination, the Veteran's depressive symptoms, anxiety, and suicidal ideation had all dropped to "very mild."  Tension increased to mild, and excitement and distractibility remained very mild.  No new symptoms were present.  The report from a February 2004 prison examination reflects that anxiety increased to moderate and depression increased to mild.  In an August 2004 prison examination, the examiner noted that anxiety was again mild and tension was very mild.  

In early February 2004, the Veteran advanced feeling that he was spiraling down into depression again.  Further, the Veteran reported nightmares and flashbacks.  During the interview the Veteran broke down crying and took several minutes to regain composure.  The Veteran denied hallucinations, suicidal ideation, and/or homicidal ideation.  A subsequent February 2004 prison treatment record reflects that, upon examination, the Veteran was alert, cooperative, and oriented to all spheres.  The Veteran was depressed and complained of flashbacks.  While able to sleep for five to six hours per night, the Veteran reported waking frequently.  The examiner noted that the Veteran had discontinued the current medicine regimen.  

In May 2004, the Veteran reported that the PTSD medications were working.  The Veteran denied hallucinations, suicidal ideation, and/or homicidal ideation.  A July 2004 individual consultation report reflects that the Veteran was cooperative, well groomed, had a cheerful mood, was animated in conversation, had clear speech, and had good insight.  Under symptoms it was noted that the Veteran was moody and easily irritable, with some crying episodes and sleep difficulties.  The report conveys that medications the Veteran was taking at that time reduced the number of crying and anxiety episodes, and also improved the Veteran's sleep.  An August 2004 prison treatment record conveys that the Veteran reported improving PTSD symptoms.  He was sleeping without any problems, although he was having "strange dreams."  The Veteran was calm, clean, cooperative, and oriented during the interview.

In a November 2004 statement, the Veteran advanced taking mental health medications to control anxiety attacks, depression, and emotional episodes.  Subsequently, in a February 2005 statement, the Veteran conveyed that the PTSD symptoms caused lost sleep and self-medication with drugs.  Further, the Veteran noted avoiding any references to combat in daily life.  In a September 2005 statement, the Veteran advanced that the mental health symptoms resulted in a 35 year history of drug addiction and five failed marriages.

A May 2006 prison treatment record reflects that the Veteran was having increased nightmares and moderate levels of anxiety and depression.  A June 2006 prison treatment record conveys that the Veteran reported symptoms of a short temper, moodiness, difficulty sleeping, and nightmares.  The Veteran did not have suicidal ideation, and it was noted that it had been a few years since the Veteran last had suicidal ideation.  Upon examination the Veteran was oriented to all spheres, pleasant, hypervigilant, and had a slightly concerned affect.  Mild paranoia was noted but not explained.  

In September 2006, the Veteran reported depression, sleep difficulties, flashbacks, and feelings of hopelessness.  The Veteran denied psychosis, paranoia, or suicidal or homicidal ideation.  Upon examination the Veteran had a depressed mood, logical thought, no auditory or visual hallucinations, and grossly intact cognition.  Insight and judgment were poor. A November 2006 prison treatment record conveys that the Veteran reported mild anxiety, moderate depression, occasional moments of hopelessness, and some fleeting thoughts of suicidal ideation without intent.  Affect was normal, the Veteran was alert and cooperative, and the Veteran was well groomed.

In a January 2007 statement, the Veteran advanced that Prozac prevented depression, irritability, and anxiety attacks.  Further, the Veteran conveyed having sleeping difficulties, nightmares, and frequent memory loss.  The Veteran also advanced having difficulty maintaining effective work and social relationships (including numerous failed marriages) over the years.   

The Veteran received a VA mental health examination in July 2010.  Upon examination it was noted the Veteran had no impairment of thought process, no delusions or hallucinations, good eye contact, appropriate behavior, no suicidal or homicidal ideation, orientation to all spheres, and proper hygiene.  There was no evidence of memory loss or impairment.  The Veteran advanced having occasional panic attacks.  A GAF of 60 was assigned.

An August 2013 prison treatment record conveys that the Veteran was doing well with no suicidal or homicidal ideation, hallucinations, paranoia, delusions, or psychosis.  Upon examination the Veteran was cooperative with congruent affect and grossly intact cognition.  Insight and judgment were poor.

A January 2014 prison treatment record reflects that the Veteran was doing well.  There was no psychosis, hallucinations, paranoia, delusions, or suicidal or homicidal ideation.  The Veteran was cooperative, affect was congruent, and cognition was grossly intact.  Insight and judgment were poor.  In a separate January 2014 prison treatment record, the Veteran expressed concern about being unable to remember names and other simple things.   

A second VA mental health examination was conducted in February and March 2014.  Upon examination the VA examiner noted avoidant behaviors, distressing memories and dreams, irritable behavior, exaggerated startle response, sleep disturbance, mild to moderate anxiety, and difficulty establishing and maintaining effective work and social relationships.  The Veteran advanced having occasional panic attacks.  The VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  A GAF of 67 was assigned.

Of particular interest, the Veteran scored only 15 out of 30 on the SLUMS examination, which was in significant contrast to the 25 out of 30 score the Veteran received when taking the test in June 2008.  As noted by the Veteran's representative in a June 2015 brief, such a low score suggests significant memory and/or other cognitive impairment.  The VA examiner was unable to account for this marked difference in performance between 2008 and 2014; however, as the instant decision grants an initial disability rating of 50 percent for the entire initial rating period on appeal, which is a complete grant of the benefits sought on appeal, the Board need not remand for additional testing and/or an addendum opinion. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal from November 29, 2004, the Veteran's service-connected PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including mild to moderate depression and anxiety, irritability, hypervigilance, some feelings of hopelessness, occasional suicidal ideation, occasional panic attacks, self-medication through drugs, regular sleep disturbance, nightmares, flashbacks, memory loss, avoidant behavior, poor insight and judgment, mild paranoia, and difficulty establishing and maintaining effective work and social relationships.  Having considered all the evidence of record, including the February 2014 SLUMS test score, the Board finds that these symptoms and degree of occupational and social impairment more nearly approximate the criteria for the higher 50 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to be productive of occupational and social impairment more closely approximating the criteria for a 50 percent rating for the entire initial rating period on appeal from November 29, 2004.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal for a higher initial rating is fully granted in this Board decision.  As discussed above, the private attorney's June 2015 brief reflects that a 50 percent initial disability rating would fully satisfy the appeal as to the PTSD rating issue.  Thus, this is a full grant of the benefits sought on appeal as to this issue.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the waiver of the remaining aspects of the appeal for a higher initial rating for PTSD was knowing, intelligent, and consistent with the evidence of record.

Because a 50 percent initial disability rating for PTSD was granted for the entire period on appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating in excess of 50 percent for the entire period on appeal.  See 38 C.F.R. § 20.204 (2014) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher initial disability rating in excess of 50 percent for the entire period on appeal is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extraschedular Rating Legal Criteria

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected PTSD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

As discussed above, concerning the appeal for a higher initial disability rating for the service-connected PTSD, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a disability rating in excess of 50 percent.  As such, the full grant of benefits for the service-connected PTSD for the initial disability rating period in this case also effects withdrawal of any extraschedular rating considerations.  See 38 C.F.R. 
§ 20.204 (2014).  For these reasons, any questions of an extra-schedular disability rating for PTSD are also rendered moot with no remaining questions of law or fact to decide.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record, including prison treatment records and the February and March 2014 VA mental health examination reports, reflects that the Veteran was employed prior to incarceration and that he currently works an in-prison job.  Accordingly, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.

Earlier Effective Date for Service Connection for PTSD

In the May 2005 NOD, the Veteran advanced being under the impression that "compensation was to be prorated to the time I was in combat which resulted in my PTSD."  Further, in the June 2014 substantive appeal, via VA Form 9, the Veteran's representative argued that the effective date should be November 10, 2001.  This is the date on which the Veteran initially sought treatment for a mental disability from a VA Medical Center (VAMC).

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2014) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  In certain circumstances, VA treatment records may constitute an informal claim.  38 C.F.R. § 3.157.

The Veteran had active service from April 1966 to April 1969.  On November 29, 2004, VA received a Veteran's Application for Compensation and/or Pension (VA Form 21-526) in which the Veteran sought service connection for PTSD.  The claim form reflects that the Veteran answered "no" to the question "Have you ever filed a claim with VA?"  This statement is consistent with the record.  In March 2005, the Veteran was granted service connection for PTSD.

At the outset, the Board notes that from the stamp on the original application it appears to the Board that the claim was received on January 4, 2005; however, in the March 2005 rating decision, the RO stated that the claim was received on November 29, 2004, and assigned the effective date from that point.  The Board will not disturb the RO's more favorable finding.

PTSD has been shown to have originated during active service; therefore, the question to be determined is the date of receipt of the Veteran's claim for service connection.  Per the above discussion, the Veteran's original claim for service connection was received by VA on November 29, 2004, a date decades removed from service separation.  As such, the appropriate effective date for the award of service connection for PTSD is November 29, 2004, the date of receipt of the original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  

In November 2001, the Veteran sought mental health treatment from the Denver VAMC.  The Veteran reported developing severe anxiety symptoms after learning from his attorney that he may be facing prison time.  Symptoms included panic attacks and suicidal ideology.  The VA treatment record reflects that the Veteran was told by his attorney to seek mental health treatment.  A subsequent November 2001 VA treatment record reflects that the Veteran had been arrested for sexual assault, and that the Veteran stated that he needed treatment for his sexual compulsion because it would "look better to the judge."  Having reviewed the relevant evidence of record, there is no indication that the Veteran explicitly or implicitly stated that he was seeking mental health treatment in order to apply for service connection for PTSD or another mental disability.  The record indicates that the Veteran sought mental health treatment in 2001 both to manage the severe symptoms which appeared after the Veteran learned that he may be incarcerated for sexual assault, and to look better before the trial court and/or judge once the case went to trial.

Further, under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.  Under 38 C.F.R. § 3.157(b)(1), once a formal claim for compensation has been allowed or disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA or uniformed services hospitalization or examination report will be accepted as an informal claim for increased benefits or an informal claim to reopen, and the date of such record will be accepted as the date of receipt of a claim.  As the claim at issue in the instant appeal is the Veteran's original claim for service connection for PTSD, which was granted, the informal claim provisions of 38 C.F.R. § 3.157 do not apply in this case.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in April 1969, and no claim was filed for service connection within one year of service separation.  VA first received an original claim for service connection for PTSD on November 29, 2004.  There is no earlier date on which a service connection claim, either formal or informal, can be inferred.  The relevant 2001 VA treatment records, upon careful review, do not constitute an informal claim for service connection for PTSD.

On these facts, because the earliest effective date legally possible has been assigned under 38 C.F.R. §§ 3.400(q)(2), 3.400(r), and no effective date for the award of service connection earlier than November 29, 2004 (date of receipt of claim for service connection) is assignable, the appeal for an earlier effective date as to the issue of service connection for PTSD is without legal merit, and must be denied.  See Sabonis, 6 Vet. App. at 430.  For these reasons, the Board concludes that an effective date prior to November 29, 2004 for the award of service connection for PTSD is not warranted as a matter of law.

Receipt of VA Compensation at a Rate in Excess of 5 Percent During Incarceration

The law and regulations provide that any person who is incarcerated in a Federal, State, or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. 
§ 3.665(a).  If the incarcerated veteran has a service-connected disability evaluation rated 20 percent or more, he shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a) for a 10 percent disability rating.  38 U.S.C.A. § 1114(a); 38 C.F.R. § 3.665(d)(1).  If the incarcerated veteran has a service-connected disability evaluation rated less than 20 percent disabling, he shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d)(2).  

If there was no apportionment at the time of release from incarceration or if the released person is reunited with all dependents for whom apportionment was granted, the released person's award shall be resumed the date of release from incarceration if VA receives notice of release within one year following the release.  Otherwise, the award shall be resumed the date of receipt of notice of release.

Here, the Veteran was incarcerated in May 2002, which was more than 60 days prior to the Veteran's filing of a claim for service connection for PTSD, the Veteran's sole service-connected disability.  The Veteran remains incarcerated.  In the instant decision, the Board grants an initial PTSD disability rating of 50 percent for the entire relevant period on appeal from November 29, 2004.  As the Veteran's 

combined schedular disability rating is now 20 percent or more, the Veteran is entitled to receive the incarceration rate of 10 percent for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1114, 5313; 38 C.F.R. § 3.665.


ORDER

A 50 percent initial disability rating for PTSD for the entire initial rating period on appeal from November 29, 2004 is granted.

An effective date prior to November 29, 2004 for the award of service connection for PTSD is denied.

A VA compensation rate of 10 percent during incarceration is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


